PER CURIAM.
We affirm as to all points raised by Appellant for the reasons stated by Appel-lee. We note one error on the face of the record that necessitates correction. Appellant was sentenced to eleven months and twenty-nine days on count 3, a second-degree misdemeanor, which exceeds the statutory maximum for that offense. We therefore reverse the sentence on that count and remand for the imposition of a sixty-day sentence. § 775.082(4)(b), Fla. Stat. (2009). Appellant need not be present when the new sentence is imposed.
AFFIRMED IN PART; REVERSED IN PART AND REMANDED.
PALMER, TORPY and JACOBUS, JJ., concur.